Citation Nr: 1045248	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
entitlement to service connection for chronic lumbago with right 
leg radiculopathy (claimed as back injury and numbness of the 
right leg and foot) has been received and if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for coronary artery disease 
with congestive heart failure (claimed as heart valve and 
shortness of breath), claimed as due to herbicide exposure.

3.  Entitlement to service connection for neuropathy of both 
upper extremities, claimed as due to herbicide exposure.

4.  Entitlement to service connection for neuropathy of both 
lower extremities, claimed as due to herbicide exposure.

5.  Entitlement to service connection for glaucoma, claimed as 
due to herbicide exposure.


6.  Entitlement to service connection for benign prostrate 
hypertrophy (claimed as a prostate condition), claimed as due to 
herbicide exposure.

7.  Entitlement to service connection for porphyria cutanea tarda 
(PCT), claimed as due to herbicide exposure.

8.  Entitlement to service connection for residuals, excision of 
basal cell carcinoma right cheek (claimed as skin cancer/skin 
condition), claimed as due to herbicide exposure.

9.  Entitlement to service connection for status post removal of 
lipomas (claimed as cysts on back, legs and entire body), claimed 
as due to herbicide exposure.

10.  Entitlement to service connection for chloracne on the nose, 
cheeks and chin, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Acting Veterans Law Judge in February 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  The nature of the Veteran's claims, along with the type 
of evidence needed to support the claims, were addressed during 
the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 
488 (2010).

During his February 2010 hearing, the Veteran indicated that he 
had been told by his doctors that he could possibly have 
diabetes, which he believes would be related to his exposure to 
Agent Orange during active duty in Korea.  He also stated that he 
believes that he is entitled to service connection for lumbago, 
glaucoma and neuropathy of the bilateral upper and lower 
extremities, secondary to diabetes.  The issue of entitlement 
to service connection for diabetes, as well as multiple 
secondary complications, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

In August 2010, the Veteran submitted additional private 
treatment records pertinent to his claim for service connection 
for a back injury and numbness of the right leg and foot.  The 
additional evidence was received at the Board in September 2010.  
In October 2010, the Veteran, through his representative, waived 
consideration of these newly submitted records by the agency of 
original jurisdiction (AOJ).  The Board also notes that 
additional evidence, in the form of a Congressional inquiry, was 
received at the Board in October 2010.  However, because this 
evidence would not affect the adjudication of the issues on 
appeal, a remand for AOJ consideration is not necessary.

Although the RO has determined that new and material evidence has 
been submitted to reopen the claim for service connection for a 
back condition, the Board must determine on its own whether new 
and material evidence has been submitted to reopen this claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for neuropathy of 
the upper and lower extremities; glaucoma; a prostate condition; 
PCT; residuals of basal cell carcinoma of the right cheek 
(claimed as skin cancer/skin condition); status post removal of 
lipomas (claimed as cysts on back, legs and entire body); 
chloracne on the nose, cheeks and chin; and the reopened claim 
for entitlement to service connection for chronic lumbago with 
right leg radiculopathy (claimed as back injury and numbness of 
the right leg and foot) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Korea between April 1968 and July 1969 
along the demilitarized zone (DMZ), and exposure to herbicides 
has been conceded by the RO.

2.  In an unappealed June 2004 rating decision, the RO denied the 
Veteran's claim for service connection for residuals, back injury 
and numbness, right leg and foot.

3.  The evidence associated with the claims file subsequent to 
the June 2004 rating decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to raise a reasonable possibility of substantiating 
the claim.

4.  Coronary artery disease is etiologically related to exposure 
to Agent Orange during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for chronic lumbago with 
right leg radiculopathy.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

2.  Coronary artery disease was incurred as due to Agent Orange 
during active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given the 
Board's favorable disposition of the issues below, no further 
notification or assistance in developing the pertinent facts is 
required at this time.  Indeed, any such action would result only 
in delay.

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

The Veteran claims that while lifting a heavy garbage can during 
service in 1967, he fell to his knees with back pain.  He claims 
further that he was taken by ambulance to the base hospital, seen 
by a military doctor and given injections of fluid in his back, 
on either side of his spine, at each joint/disk.  He also claims 
that he was put on light duty for several weeks after the 
accident and since that time, he has had problems with his back, 
including constant back pain, and he has been treated by numerous 
doctors and chiropractors.  He also contends that since his in-
service back injury, he has experienced continued numbness in his 
right leg and right foot.  In addition, the Veteran contends that 
either during the 1980s or in 1991 at Fort Smith, he underwent 
surgery on his back and was told by his doctor (Dr. M.) that he 
had two bulging disks and one completely disintegrated disk, 
which had to be removed.  He also claims that Dr. M. informed him 
that his in-service back injury probably caused his disks to 
rupture.  

In a June 2004 rating decision, the RO denied the Veteran service 
connection for residuals of a back injury, based on a finding 
that although the Veteran's service treatment records indicated 
that he strained his back in October 1967, there was no evidence 
of continued treatment or a chronic residual disability during 
service, and his separation examination did not show a back 
disability at the time of his discharge.  The RO also found that 
although private medical records showed treatment for a low back 
condition, they did not show that the condition was related to an 
in-service injury.

In the same June 2004 rating decision, the RO also denied service 
connection for numbness of the right leg and foot, to include as 
secondary to residuals of a back injury.  The denial was based on 
findings that there was no evidence showing that the Veteran's 
claimed residuals of a back injury were service connected, and no 
evidence showing that the Veteran's numbness of the right leg and 
foot was incurred in or aggravated during military service.

The Veteran did not appeal, and the decision became final.  He 
filed a claim to reopen in November 2007.

The evidence of record at the time of the June 2004 denial 
included service treatment records showing that the Veteran was 
treated for low back syndrome in October 1967, and that his back 
and lower extremities were evaluated as normal at the time of his 
discharge in September 1968.  The record also included private 
treatment records from the Southwest Neurological Institute, 
Sparks Regional Center, Sparks Medical Foundation, Greenwood 
Family Practice, Holt-Krock Clinic, St. Edwards Mercy Medical 
Center, Dr. G., Dr. L. and Dr. M.S., showing that the Veteran had 
undergone surgery on his lumbar spine in 1992 and 1999, and that 
he had received continuous treatment for chronic lumbago with 
right leg radiculopathy since 1999.  There was also evidence 
showing that the Veteran sustained an injury to his back in 
January 1984 after falling on ice.  

The evidence added to the record since the June 2004 denial 
includes VA and private treatment records, as well as a January 
2009 VA examination report.  Notably, the evidence also includes 
a transcript of the February 2010 Travel Board hearing before the 
undersigned.  At the hearing, the Veteran testified that he 
injured his back in service testing out equipment and that he has 
had continuous back pain since his in-service injury.  The 
Veteran provided additional details not previously of record.  
The credibility of such testimony is not at issue at the present 
time.  See Justus v. Principi, supra.

As the Veteran's testimony links his current low back disability 
to an in-service injury, it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Accordingly, it is new 
and material and reopening of the claim is in order.  A final 
adjudication will not be made at this time, as the claim is being 
remanded.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations further provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Also, the Department of Defense has indicated that the herbicide 
Agent Orange had been used in Korea, and Agent Orange was used 
from April 1968 through July 1969 along the Korean demilitarized 
zone (DMZ).  See, e.g., VHA Directive 2000-027 (September 5, 
2000).  The Department of Defense defoliated the fields of fire 
between the front line defensive positions and the south barrier 
fence.  The size of the treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to the north 
of the "civilian control line."  There is no indication that 
herbicide was sprayed in the DMZ itself.  Herbicides were applied 
through hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as far as 
200 meters down wind.  Units in the area during the period of use 
of herbicide were as follows: 1-38 Infantry, 2- 38 Infantry, 1-23 
Infantry, 2-23 Infantry, 3-23 Infantry, 3- 32 Infantry, 109th 
Infantry, 209th Infantry, 1-72 Armor, 2-72 Armor, 4-7th Cavalry, 
1-17th Infantry, 2-17th Infantry, 1-73 Armor, and 2-10th 
Cavalry.  See VA Internal Document, "Veteran Service Center 
Manager Call - Policy Staff Items," March 2003.  In the present 
case, the RO conceded herbicide exposure in Korea in the November 
2007 rating decision, and the Board will do likewise.

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to certain herbicide agents.  
The intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  

Specifically, the final rule makes the following changes to 
§ 3.309(e):

Removes "Chronic lymphocytic leukemia" and replaces 
it with "All chronic B-cell leukemias (including, but 
not limited to, hairy-cell leukemia and chronic 
lymphocytic leukemia)"; 

Adds "Parkinson's disease" immediately preceding 
"Acute and subacute peripheral neuropathy";  

Adds "Ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, 
unstable and Prinzmetal's angina)" immediately 
following "Hodgkin's disease"; and 

Adds a new Note 3 at the end of § 3.309 which reads as 
follows:  "For purposes of this section, the term 
ischemic heart disease does not include hypertension 
or peripheral manifestations of arteriosclerosis such 
as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally 
accepted medical definition of Ischemic heart 
disease."

Also, the Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 
Vet. App. 120 (2007).

The Veteran contends that he has ischemic heart disease, which is 
a form of coronary artery disease (CAD), due to his exposure to 
Agent Orange during active duty in Korea.

Service treatment records are negative for any evidence of 
complaints, treatment or a diagnosis related to CAD or any other 
heart condition.  

Treatment records from Sparks Medical Foundation show that in 
September 2000, the Veteran was seen for complaints of 
intermittent chest discomfort, dyspnea on exertion and an 
inability to fully exert himself.  A stress test performed in 
October 2000 showed no evidence of stress induced ischemia.  When 
seen again in October 2000, the examiner indicated that as noted, 
his stress test was negative.  He also noted that there were no 
EKG changes and that a myocardial profusion scan was also 
negative.  The notes also indicate that a cardiopulmonary 
examination was completely unremarkable and that there was no 
significant chest wall tenderness.  The assessment was chest 
pain, non-cardiac.  

However, treatment records from Greenwood Family Practice show 
that in October 2005 the Veteran had a diagnosis of coronary 
artery disease/congestive heart failure (CAD/CHF) stable.  A 
diagnosis of CAD was noted again in February 2007.

Treatment records from Schwartz Cardiology show that the Veteran 
was again noted to have symptoms of atypical chest pain in 
February 2009.  The records note further that he had negative 
myocardial perfusion imaging (MPI) in November 2004 and January 
2007, but that MPI in December 2008 revealed a mixed perfusion 
defect involving the inferior basal region of the left ventricle, 
suggestive of a scar and stress-induced ischemia.  Consequently, 
the Veteran underwent cardiac catheterization later in December 
2008 and was found to have nonocclusive disease in the left 
anterior descending (LAD) territory.  Right coronary artery (RCA) 
and circumflex were found to be free of disease.  The examiner 
also noted that the Veteran was asymptomatic from the cardiology 
viewpoint.

The most recent medical evidence of record, June 2010 treatment 
records from Sparks Regional Medical Center, show that the 
Veteran was noted to have a history of coronary artery disease 
and that he has a current diagnosis of coronary artery disease.

In summary, private treatment records reveal that the Veteran has 
been diagnosed with coronary artery disease.  The Veteran served 
in Korea between April 1968 and July 1969 and is presumed to have 
been exposed to herbicides, including Agent Orange, along the DMZ 
zone.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As this disease is 
now listed among the diseases in 38 C.F.R. § 3.309(e), 
presumptive service connection on the basis of the Veteran's 
exposure to herbicides during active duty in Korea is warranted.  
38 C.F.R. § 3.309(e).

ORDER

New and material evidence having been submitted, the claim for 
service connection for a chronic lumbago with right leg 
radiculopathy (claimed as back injury and numbness of the right 
leg and foot) is reopened; to this extent only, the appeal is 
granted.

Service connection for coronary artery disease is granted.


REMAND

Given that the Veteran has now applied for service connection for 
type II diabetes mellitus, with complications including 
neuropathy, glaucoma, and lumbago, the determination of this 
claim could profoundly affect the claims for service connection 
for neuropathy of the upper and lower extremities and glaucoma.  
This could also affect the back claim, as right leg radiculopathy 
has been claimed in tandem.  A determination of those claims 
should not be made until the type II diabetes mellitus issue is 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other 
issue has been considered).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  Here, 
the Veteran has also reported eye, genitourinary, and skin 
problems dating back to service.  He should accordingly be 
afforded VA examinations addressing glaucoma; a prostate 
condition; PCT; residuals of basal cell carcinoma of the right 
cheek; status post removal of lipomas; and chloracne on the nose, 
cheeks and chin.   
38 U.S.C.A. § 5103A(d) (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurological 
examination to determine the etiology of any 
current back disability and 
radiculopathy/neuropathy of the upper and 
lower extremities.  The claims file must be 
reviewed in conjunction with this 
examination, and the Veteran's lay 
contentions must be considered.

The examiner should provide opinions as to 
whether the Veteran's current low back 
disability and claimed 
neuropathy/radiculopathy of the upper and 
lower extremities, if present, are at least 
as likely as not (e.g., a 50 percent or 
greater probability) related to service.  The 
examiner should also indicate whether the 
Veteran has radiculopathy of one or more 
extremities that is etiologically related to 
type II diabetes mellitus.  The examiner must 
provide a rationale for all opinions and 
conclusions expressed.  

2.  Afford the Veteran a VA eye examination 
to determine the etiology of any current 
glaucoma.  The claims file must be reviewed 
in conjunction with this examination, and the 
Veteran's lay contentions must be considered.

The examiner should provide an opinion as to 
whether the Veteran's current glaucoma, if 
present, is at least as likely as not 
(e.g., a 50 percent or greater probability) 
related to service.  The examiner must also 
indicate whether this disability is in any 
way related to type II diabetes mellitus.  
The examiner must provide a rationale for all 
opinions and conclusions expressed.  

3.  Afford the Veteran a VA genitourinary 
examination to determine the etiology of any 
current prostate condition.  
The claims file must be reviewed in 
conjunction with this examination, and the 
Veteran's lay contentions must be considered.

The examiner should provide an opinion as to 
whether the Veteran's current prostate 
disorder, if present, is at least as likely 
as not (e.g., a 50 percent or greater 
probability) related to service.  The 
examiner should also indicate whether the 
Veteran has radiculopathy of one or more 
extremities that is etiologically related to 
type II diabetes mellitus.  The examiner must 
provide a rationale for all opinions and 
conclusions expressed.  

4.  Afford the Veteran a VA skin examination 
to determine the etiology of the claimed PCT; 
residuals of basal cell carcinoma of the 
right cheek; status post removal of lipomas; 
and chloracne on the nose, cheeks and chin.  
The claims file must be reviewed in 
conjunction with this examination, and the 
Veteran's lay contentions must be considered.

The examiner should first indicate whether 
all four of the Veteran's claimed skin 
disorders are present.  If so, opinions must 
be provided as to whether the diagnosed 
disorders are at least as likely as not 
(e.g., a 50 percent or greater probability) 
related to service.  If any claimed disorders 
are not present, the examiner must so state.  
The examiner must provide a rationale for all 
opinions and conclusions expressed.  

5.  Then, after adjudicating the 
Veteran's claim for service connection 
for type II diabetes, readjudicate the 
issues of entitlement to service connection 
for neuropathy of the upper and lower 
extremities; glaucoma; a prostate condition; 
PCT; residuals of basal cell carcinoma of the 
right cheek (claimed as skin cancer/skin 
condition); status post removal of lipomas 
(claimed as cysts on back, legs and entire 
body); chloracne on the nose, cheeks and 
chin; and the reopened claim for entitlement 
to service connection for chronic lumbago 
with right leg radiculopathy (claimed as back 
injury and numbness of the right leg and 
foot).  

If service connection for diabetes is 
granted, the claims for service connection 
for the back, neuropathy, and glaucoma 
disorders should be considered on a secondary 
service connection basis (38 C.F.R. § 3.310).  

If the determination of any claims remains 
unfavorable, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and given 
a reasonable period time to respond before 
this case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


